DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 11,112,838 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Shown below in italicized the differences between the Application and US Patent. 
Application # 17/394,824
US Patent 11,112,838 B2
1. An electronic device comprising: 
1. An electronic device comprising: 

a first housing including a first face and a second face, the second face being a rear side of the first face;
a second housing including a third face and a fourth face, the fourth face being a rear side of the third face;
a second housing including a third face and a fourth face, the fourth face being a rear side of the third face;
a folding part rotatably connecting the first housing and the second housing to each other;
a folding part rotatably connecting the first housing and the second housing to each other;
a flexible display disposed on the first face and the third face across the folding part and including a first area corresponding to the first face and a second area corresponding to the third face;
a flexible display disposed on the first face and the third face across the folding part and including a first area corresponding to the first face and a second area corresponding to the third face;
at least one camera exposed through at least a portion of the fourth face;
at least one camera exposed through at least a portion of the fourth face;
at least one memory configured to store instructions; and
at least one memory configured to store instructions; and
at least one processor,
at least one processor,

wherein the at least one processor is configured, when the instructions are executed, to:
(1) execute a camera application based on a user input,
(2) determine a folded state of the electronic device and (3) a direction of the at least one camera (1) while the camera application is executed,
(2) determine an orientation of the electronic device based on an angle between the first housing and a ground,  
(3) determine a direction in which the at least one camera is pointed (1) while a camera application is executed,
identify at least one of the first area or the second area as a preview area in which a preview image acquired through the at least one camera is displayed, based on at least one of the determined folded state and the determined direction, and
identify at least one of the first area or the second area as an area in which a preview image acquired through the at least one camera is to be displayed based at least on the determined direction and the determined orientation, and
display the preview image, acquired through the at least one camera, in the identified preview area using the flexible display.
display the preview image, acquired through the at least one camera, in the identified area using the flexible display.


It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
	With respect to the dependent claims:
	Claim 2 is related to claims 1 and 2 of US Patent.
	Claim 3 is related to claim 3 of US Patent.
	Claim 4 is related to claim 4 of US Patent.
	Claim 5 is related to claim 5 of US Patent.
	Claim 6 is related to claim 6 of US Patent.
	Claim 7 is related to claim 7 of US Patent.
	Claim 8 is related to claim 8 of US Patent.
	Claim 9 is related to claim 9 of US Patent.
	Claim 10 is related to claim 10 of US Patent.
	Claim 12 is related to claim 11 and 12 of US Patent.
	Claim 13 is related to claims 13-15 of US Patent.
	Claim 14 is related to claim 16 of US Patent.
	Claim 15 is related to claim 17 of US Patent. 

If Applicant agrees that there exists a Non-provisional Non-Statutory Double Patenting between Application # 17/394,824 and US Patent 11,112,838 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al (US 2012/0139815 A1) in view of Cho et al (US 2014/0285476 A1).

Claim 1, Aono (Fig. 1-5 and 60-61) discloses an electronic device (1; Fig. 1-5; Paragraph [0097]; wherein discloses personal digital assistant) comprising: 
a first housing (2; Fig. 1; Paragraph [0095]; wherein discloses a first casing) including a first face (SD2; Fig. 1; wherein figure shows a sub display panel on the first face; Paragraph [0083]) and a second face (MP; Fig. 2; wherein figure shows a second surface with a camera 7; Paragraph [0083]), the second face (MP; Fig. 2) being a rear side of the first face (SD2; Fig. 1); 
a second housing (4; Fig. 1-5; Paragraph [0085]; wherein discloses a third casing) including a third face (MD; Fig. 1; wherein discloses a main display panel; Paragraph [0085]) and a fourth face (TP2; Fig. 2; Paragraph [0085]), the fourth face 
a folding part (5U, 3, and 6U; Fig. 1 and 2) rotatably connecting the first housing (2; Fig. 1 and 2) and the second housing to each other (4; Fig. 21 and 2); 
a display (Fig. 5) disposed on the first face (SD1; Fig. 5) and the third face (MD; Fig. 5) across the folding part (SD1 and 3; Fig. 5) and including a first area corresponding to the first face (SD2; Fig. 5) and a second area corresponding to the third face (MD; Fig. 5); 
at least one camera (7 and 8; Fig. 2) exposed through at least a portion of the fourth face (MP; Fig. 2); 
at least one memory (105; Fig. 50) configured to store instructions (Paragraph [0286]); 
and at least one processor (104; Fig. 50; Paragraph [0278]), 
wherein the at least one processor (104; Fig. 50; Paragraph [0278]) is configured, when the instructions are executed (Fig. 60 and 61), to: 
execute a camera application (S140; Fig. 60) based on a user input (Paragraph [0386]), 
determine a folded state of the electronic device (S141; Fig. 60; Paragraph [0387]; wherein determines opened or closed state shown in figures 5 and 3) while the camera application is executed (S140; Fig. 60), 
identify at least one of the first area or the second area as a preview area (S142 and S146; Fig. 60; Paragraph [0389] and [0395]; wherein based on the determined state the preview image is display on all displays or one display) in which a preview 
display the preview image (S142 and S146; Fig. 60), acquired through the at least one camera (7 and 8; Fig. 2), in the identified preview area (Main display panel or Three Screen; Fig. 60) using the display (SD1, SD2, and MD; Fig. 5).  
Aono does not expressly disclose a flexible display disposed on the first face and the third face across the folding part and including a first area corresponding to the first face and a second area corresponding to the third face; 
determine a folded state of the electronic device and a direction of the at least one camera while the camera application is executed, 
identifying a preview area based on at least one of the determined folded state and the determined direction
display the preview image, acquired through the at least one camera, in the identified preview area using the flexible display.  
Cho (Fig. 36-47) discloses a flexible display (200; Fig. 1-6; Paragraph [0047]) disposed on the first face (210; Fig. 6) and the third face (230; Fig. 4) across the folding part (141 and 151; Fig. 43 and 5) and including a first area corresponding to the first face (210; Fig. 6) and a second area corresponding to the third face (230; Fig. 4); 
determine a folded state of the electronic device (Fig. 45(a-c); Paragraph [0287-0282]) and a direction of the at least one camera (3270 or 3260; Fig. 36-45) while the camera application is executed (Paragraph [0215]), 

display the preview image (Fig. 46; Paragraph [0286]), acquired through the at least one camera (3270; Fig. 46), in the identified preview area (3210; Fig. 46) using the flexible display (200; Fig. 1-6; Paragraph [0074]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono’s electronic device by applying a flexible display, as taught by Cho, so to use a electronic device with a flexible display for providing the three-foldable display device may control a location that provides a preview interface in accordance with the first camera or the second camera, which is activated (Paragraph [0016]).

Claim 11, Aono (Fig. 1-5 and 60-61) discloses a method of operating (Fig. 60 and 61) an electronic device (1; Fig. 1-5; Paragraph [0097]; wherein discloses personal digital assistant) including a display (Fig. 5) extending across a first housing (2; Fig. 5) and a second housing (4; Fig. 5), the method comprising: 
executing a camera application (S140; Fig. 6) based on a user input (Paragraph [0386]); 
determining a folded state of the electronic device (S140; Fig. 60) and a direction of at least one camera, which is exposed (7 and 8; Fig. 2) through at least a portion of the first housing (2; Fig. 2) of the electronic device (1; Fig. 1), while the execution of the camera application (S140; Fig. 6); 

displaying the preview image (S142 and S146; Fig. 60), acquired through the at least one camera (7 and 8; Fig. 5), in the identified preview area (SD1 and/or MD; Fig. 3 and 5).  
Aono does not expressly disclose an electronic device including a flexible display extending across a first housing and a second housing;
determine a folded state of the electronic device and a direction of the at least one camera while the camera application is executed; and
identifying a preview area based on at least one of the determined folded state and the determined direction.
Cho (Fig. 36-47) discloses an electronic device including a flexible display (200; Fig. 1-6; Paragraph [0047]) extending across a first housing (110; Fig. 3) and a second housing (130; Fig. 3);
determine a folded state of the electronic device (Fig. 45(a-c); Paragraph [0287-0282]) and a direction of the at least one camera (3270 or 3260; Fig. 36-45) while the camera application is executed (Paragraph [0215]), 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono’s electronic device by applying a flexible display, as taught by Cho, so to use a electronic device with a flexible display for providing the three-foldable display device may control a location that provides a preview interface in accordance with the first camera or the second camera, which is activated (Paragraph [0016]).

Claims 2, 7-10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al (US 2012/0139815 A1) in view of Cho et al (US 2014/0285476 A1) as applied to claims 1 and 11 above, and further in view of Lee et al (US 2017/0293383 A1).

Claims 2 and 12, Aono (Fig. 1-5, 50, and 60-61) discloses wherein the at least one processor (104; Fig. 50) is further configured, when the instructions are executed (Fig. 60 and 61). 
Aono in view of Cho does not expressly disclose to: 
identify the direction of the at least one camera based on an angle between the at least one camera and a ground, - 50 -0202-1547-1 (GM-201805-175-1-US1, SP19122-US-CA _IP) 

display the preview image, acquired through the at least one camera, in the second area using the flexible display based on identifying that the direction of the at least one camera corresponds to a second direction, which is distinct from the first direction.  
Lee (Fig. 1-12) discloses to: 
identify a direction of the at least one camera (140; Fig. 9a and 9b) based on an angle (Fig. 8b; Paragraph [0078]; wherein camera is rotated by 90 degrees) between the at least one camera (Fig. 8b; wherein figure shows a camera) and a ground (Fig. 8b; Paragraph [0078]), 
display a preview image (920; Fig. 9a), acquired through the at least one camera (140; Fig. 9a), in the first area (310-1; Fig. 9a) using the flexible display (110; Fig. 1) based on identifying that the direction of the at least one - 50 -0202-1547 (SP 19122-US _DMC)camera (140; Fig. 9a) corresponds to a first direction (310-1 and 820; Fig. 8b), and 
display the preview image (920; Fig. 9b), acquired through the at least one camera (140; Fig. 9b), in the second area (310-2; Fig. 9b) using the flexible display (110; Fig. 1) based on identifying that the direction of the at least one camera (140; Fig. 9a) corresponds to a second direction (310-2 and 830; Fig. 8b), which is distinct from the first direction (Fig. 8b; Paragraph [0080]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho’s electronic 

Claim 7, Lee (Fig. 1-12) discloses wherein the first direction (310-1 and 820; Fig. 8b) is substantially perpendicular to the second direction (310-2 and 830; Fig. 8b).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho’s electronic device by applying a camera rotation, as taught by Lee, so to use an electronic device with a camera rotation for providing a method for a portable device to display a preview image when the portable device captures an image (Paragraph [0009]).

Claims 8 and 15, Aono in view of Cho discloses the electronic device of claim 1 and the method of claim 11. 
Aono in view of Cho does not expressly disclose wherein the folding part includes a first sensor configured to acquire information on an angle between the first housing and the second housing, and 
wherein the at least one processor is further configured, when the instructions are executed, to: 
identify the angle between the first housing and the second housing, which is detected using the first sensor, and 

Lee (Fig. 1-12) discloses Lee (Fig. 1-12) discloses wherein the folding part (Fig. 2) includes a first sensor (120; Fig. 1; Paragraph [0042]) configured to acquire information on an angle between the first housing and the second housing (Paragraph [0042]; wherein discloses “the folding sensor unit 120 can further detect a first folding angle between the first body and the second body”), and 
wherein the at least one processor (150; Fig. 1) is further configured, when the instructions are executed (Paragraph [0096]), to: 
identify the angle between the first housing and the second housing (Paragraph [0096]), which is detected using the first sensor (120; Fig. 1; Paragraph [0042]), and 
identify at least one of the first area (310-1; Fig. 9a) or the second area (310-2; Fig. 9b) as an area in which a preview image (920; Fig. 9a and 9b) acquired through the at least one camera (140; Fig. 9a, and 9b) is displayed based (Fig. 8b) at least on each of the determined folded state (Fig. 9a and 9b; wherein image is captured based on the change in folded state) and the determined direction (Paragraph [0093]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho’s electronic device by applying a camera rotation, as taught by Lee, so to use an electronic device with a camera rotation for providing a method for a portable device to display a preview image when the portable device captures an image (Paragraph [0009]).

Claim 9, Aono in view of Cho discloses the electronic device of claim 1. 
Aono in view of Cho does not expressly disclose further comprising: 
a second sensor to be used for detecting the direction of the at least one camera of the electronic device, and - 52 -0202-1547-1 (GM-201805-175-1-US1, SP19122-US-CA _IP) 
wherein the at least one processor is further configured, when the instructions are executed, to: 
determine the direction of the at least one camera using the second sensor.  
Lee (Fig. 1-12) discloses further comprising: 
a second sensor (Paragraph [0078]; wherein discloses a “sensor unit”) to be used for detecting the direction of the at least one camera of the electronic device (140; Fig. 9a and 9b), and - 52 -0202-1547-1 (GM-201805-175-1-US1, SP19122-US-CA _IP) 
wherein the at least one processor (150; Fig. 1) is further configured, when the instructions are executed (Paragraph [0096]), to: 
determine the direction of the at least one camera (140; Fig. 9a and 9b) using the second sensor (Paragraph [0078]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho’s electronic device by applying a camera rotation, as taught by Lee, so to use an electronic device with a camera rotation for providing a method for a portable device to display a preview image when the portable device captures an image (Paragraph [0009]).

Claim 10, Lee (Fig. 1-12) discloses wherein the determined direction (Fig. 8b) corresponds to a direction for acquiring an image (Fig. 8a) for a landscape (Paragraph [0078]; wherein discloses a landscape mode).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho’s electronic device by applying a camera rotation, as taught by Lee, so to use an electronic device with a camera rotation for providing a method for a portable device to display a preview image when the portable device captures an image (Paragraph [0009]).

Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al (US 2012/0139815 A1) in view of Cho et al (US 2014/0285476 A1) and Lee et al (US 2017/0293383 A1) as applied to claims 2 and 12 above, and further in view of Cho et al (US 2016/0198100 A1).

Claim 3, Aono (Fig. 1-5, 50, and 60-61) discloses wherein the at least one processor (104; Fig. 50) is further configured, when the instructions are executed ((Fig. 60 and 61).
Aono in view of Cho and Lee does not expressly disclose to: 
display a capture icon for acquiring an image for the preview image in the second area using the flexible display while the preview image is being displayed in the first area, and 
acquire the image in response to reception of input for the capture icon.  
Cho (Fig. 12-17) discloses to: 

acquire the image (1625; Fig. 16B) in response to reception of input for the capture icon (Paragraph [0174]; wherein discloses user selects image capturing button).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho and Lee’s electronic device by applying an image capturing icon, as taught by Cho, so to use an electronic device with an image capturing icon for providing a display device enabling a user to conveniently use functions of the display device and an operating method thereof are demanded (Paragraph [0006]).

Claim 4, Cho (Fig. 12-17) discloses wherein the at least one processor (111; Fig. 1) is further configured, when the instructions are executed (Paragraph [0008]; 112 and 113; Fig. 1), to: 
display a thumbnail image (1525-2; Fig. 15B) for representing the image in the second area (1510-2; Fig. 15B) using the flexible display (Fig. 12 and 14) in response to acquisition of the image (Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho and Lee’s 

Claim 5, Cho (Fig. 12-17) discloses wherein the at least one processor (111; Fig. 1) is further configured, when the instructions are executed (Paragraph [0008]; 112 and 113; Fig. 1), to: 
display at least one of (1620; Fig. 16B): 
at least one first icon (menu1; 1620; Fig. 16B) for selecting a type of the image (Paragraph [0170]), at least one second icon (menu2; 1620; Fig. 16B) for selecting an effect to be applied to the image (Paragraph [0170]), or at least one third icon (menu3; 1620; Fig. 16B) for adjusting a magnification of the image (Paragraph [0170]), together with the capture icon (Fig. 16b; wherein figure shows a capture icon in camera menu region) using the flexible display (Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho and Lee’s electronic device by applying an image capturing icon, as taught by Cho, so to use an electronic device with an image capturing icon for providing a display device enabling a user to conveniently use functions of the display device and an operating method thereof are demanded (Paragraph [0006]).

Claim 13, Aono in view of Cho and Lee discloses the method of claim 12.

displaying a capture icon for acquiring an image for the preview image in the second area using the flexible display while the preview image is being displayed in the first area; 
acquiring the image in response to reception of input for the capture icon; and 
displaying at least one of: at least one first icon for selecting a type of the image, at least one second icon for selecting an effect to be applied to the image, or at least one third icon for adjusting a magnification of the image, together with the capture icon using the flexible display.  
Aono in view of Cho and Lee does not expressly disclose further comprising: 
displaying a capture icon for acquiring an image for the preview image in the second area using the flexible display while the preview image is being displayed in the first area; 
acquiring the image in response to reception of input for the capture icon; and 
displaying at least one of: at least one first icon for selecting a type of the image, at least one second icon for selecting an effect to be applied to the image, or at least one third icon for adjusting a magnification of the image, together with the capture icon using the flexible display.  
Cho (Fig. 12-17) discloses further comprising: 
displaying a capture icon (Fig. 16b; wherein figure shows a capture icon in camera menu region) for acquiring an image for the preview image (125; Fig. 16B) in the second area (1410; Fig. 14; 1620; Fig. 16B) using the flexible display (Fig. 12 and 
acquire the image (1625; Fig. 16B) in response to reception of input for the capture icon (Paragraph [0174]; wherein discloses user selects image capturing button); and   
displaying at least one of: at least one first icon (menu1; 1620; Fig. 16B) for selecting a type of the image (Paragraph [0170]), at least one second icon (menu2; 1620; Fig. 16B) for selecting an effect to be applied to the image (Paragraph [0170]), or at least one third icon (menu3; 1620; Fig. 16B) for adjusting a magnification of the image (Paragraph [0170]), together with the capture icon (Fig. 16b; wherein figure shows a capture icon in camera menu region) using the flexible display (Fig. 12).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho and Lee’s electronic device by applying an image capturing icon, as taught by Cho, so to use an electronic device with an image capturing icon for providing a display device enabling a user to conveniently use functions of the display device and an operating method thereof are demanded (Paragraph [0006]).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aono et al (US 2012/0139815 A1) in view of Cho et al (US 2014/0285476 A1), Lee et al (US 2017/0293383 A1), and Cho et al (US 2016/0198100 A1) as applied to claim 5 above, and further in view of Sirpal et al (US 2013/0076681 A1).

Claims 6 and 14, Aono in view of Cho, Lee, and Cho discloses the electronic device of claim 5 and the method of claim 13.
Aono in view of Cho, Lee, and Cho does not expressly disclose wherein the at least one second icon includes a filter option icon for selecting an image filter to be applied to the image, and 
wherein the at least one processor is further configured, when the instructions are executed, to: 
receive an input for the filter option icon while the preview image is being -51 -0202-1547 (SP 19122-US _DMC) displayed in the first area, 
display other multiple preview images, which are distinct from the preview image displayed in the first area, in the second area using the flexible display in response to reception of the input for the filter option icon, each of the other multiple preview images being acquired based on applying a corresponding filter effect to the image, and 
display the preview image, which is being displayed in the second area, in a highlighted form using the flexible display and change the preview image, which is being displayed in the first area, to the selected preview image in response to reception of input for selecting one preview image among the other multiple preview images.  
Sirpal (Fig. 12-20) discloses wherein the at least one second icon (1212; Fig. 12) includes a filter option icon (Paragraph [0231]) for selecting an image filter to be applied to the image (1200; Fig. 12), and 
wherein the at least one processor (204; Fig. 2) is further configured, when the instructions are executed (Paragraph [0318]), to: 

display other multiple preview images (1208; Fig. 12), which are distinct from the preview image displayed in the first area (Fig. 12; wherein figure shows thumbnail images being display in first display area), in the second area (1200; Fig. 12; wherein figure shows image being displayed in a second area) using the flexible display (Fig. 1A-1J) in response to reception of the input for the filter option icon (1212; Fig. 12), each of the other multiple preview images (1208; Fig. 12) being acquired based on applying a corresponding filter effect to the image (Paragraph [0231]), and 
display the preview image (1200; Fig. 12), which is being displayed in the second area (1200; Fig. 12; wherein figure shows image being displayed in a second area), in a highlighted form using the flexible display (Fig. 1A-1J) and change the preview image (2008; Fig. 20), which is being displayed in the first area (Fig. 20; wherein figure shows thumbnail images being display in first display area), to the selected preview image (Paragraph [0007]) in response to reception of input for selecting one preview image (Fig. 12 or 20) among the other multiple preview images (1208; Fig. 12; 2008; Fig. 20).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Aono in view of Cho, Lee, and Cho’s electronic device by applying different functions to images, as taught by Sirpal, so to use an electronic device with different functions to images for providing an enhanced user experience making the device more useful and more efficient (Paragraph [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	02/18/2022